DETAILED ACTION
This office action is responsive to application 17/145,248 filed on January 8, 2021.  Claims 1-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 12-20) in the reply filed on August 22, 2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 22, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2007/0121222) in view of Ho et al. (KR101443654).  Portions of Ho et al. cited herein refer to the English translation provided by the Examiner.

	Consider claim 12, Watanabe teaches:
	An adjustable optical lens of a camera module (See the lens barrel (16) of figure 2, paragraphs 0028 and 0029.), comprising: 
	an optical structural member (i.e. the first holding barrel (18), the second holding barrel (19) and third holding barrel (20) of the lens barrel (16), figure 2, paragraph 0029) having an internal space along an axial direction thereof (see figure 2, paragraphs 0029-0032); and 
	two or more lenses (e.g. lens groups 24 to 31, figure 2, paragraphs 0029-0032), wherein said lenses (24-31) are spacedly preassembled in said internal space of said optical structural member (18, 19, 20) along an axial direction of said optical structural member (see figure 2, paragraphs 0029-0032), wherein one or more positions of at least one of said two or more lenses in said internal space of said optical structural member (18, 19, 20) is able to be adjusted in horizontal direction, vertical direction, tilt direction, and peripheral direction for calibration (The eighth lens group (31) is able to be adjusted in X, Y, Z and tilt directions, paragraphs 0044 and 0047.). 
	Watanabe teaches that the invention is applicable to a lens barrel used in a digital camera (see paragraphs 0051 and 0002).
	However, Watanabe does not explicitly teach that the camera module comprises an optical sensor.
	Ho et al. similarly teaches a camera module (7, figure 12) with a lens assembly (74), wherein the optical axis of the lens assembly is adjusted in X, Y and Z directions (see paragraphs 0072, 0073, 0062, 0042 and 0044).
	However, Ho et al. additionally teaches that the camera module (7) comprises an optical sensor (image sensor, 75, figure 12, paragraphs 0072 and 0046), wherein the optical structural member is measured to generate a MTF (Modulation Transfer Function) value by capturing an image through said lens assembly (74) and the optical sensor (75, see paragraphs 0072, 0056 and 0045).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the camera module taught by Watanabe include an optical sensor as taught by Ho et al. for the benefit of realizing fast, accurate and precise optical axis adjustment (Ho et al., paragraph 0076).
	The Examiner notes that claim 12 is directed toward an apparatus (i.e. an adjustable optical lens of a camera module).  The recitation that the optical structural member is “measured to generate a MTF (Modulation Transfer Function) value by capturing an image through said lens and the optical sensor” corresponds to a method of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As detailed in MPEP 2114(II), the manner of operating a device does not differentiate an apparatus claim from the prior art.  Specifically, MPEP 2114(II) stipulates that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The combination of Watanabe and Ho et al. teaches all of the structural limitations of claim 12.  Whether the combination of Watanabe and Ho et al. teaches the claimed manner of operation associated with said structure is inconsequential, as claim 12 is directed toward an apparatus and not toward a method of operating the apparatus.

	Consider claim 13, and as applied to claim 12 above, Watanabe further teaches that a center axis line of said adjustable optical lens (16) is adjusted by adjusting said at least one of said lenses (31) in said internal space of said optical structural member (18, 19, 20, see paragraph 0045), and said adjustable optical lens (16) is packaged to fix a relative position of said lenses (i.e. by fixing the lens frame (23) holding the at least one of said lenses (31) in the third holding barrel (20), paragraphs 0046 and 0039).
	Watanabe does not explicitly teach the optical sensor.
	Ho et al. teaches that the center position of the optical lens (74) is adjusted with respect to a center position of the optical sensor (75, see paragraphs 0072, 0073, 0056 and 0045), and the positions of the optical lens (74) and optical sensor (75) are packaged (see figure 12) to fix a relative position between said lens (74) and the optical sensor (75, i.e. by a UV adhesive, paragraphs 0074 and 0077).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the camera module taught by Watanabe include an optical sensor fixed relative to the lens assembly as taught by Ho et al. for the benefit of realizing fast, accurate and precise optical axis adjustment (Ho et al., paragraph 0076).
	The Examiner notes that claim 13 is directed toward an apparatus (i.e. an adjustable optical lens of a camera module).  The recitation “said MTF value is configured to represent an imaging quality of said lens, wherein said MTF value corresponding to said image needs to be calculated and said MTF value is checked to determine if said MTF value is greater than a standard based on a MTF testing chart, wherein if said MTF value is greater than or equal to said standard, said position of said lens is fixed, and that if said MTF value is lower than said standard, said position of said lens is adjusted to capture another image for calibration again” corresponds to a method of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As detailed in MPEP 2114(II), the manner of operating a device does not differentiate an apparatus claim from the prior art.  Specifically, MPEP 2114(II) stipulates that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The combination of Watanabe and Ho et al. teaches all of the structural limitations of claim 13.  Whether the combination of Watanabe and Ho et al. teaches the claimed manner of operation associated with said structure is inconsequential, as claim 13 is directed toward an apparatus and not toward a method of operating the apparatus.
	Nevertheless, with respect to the MTF value, Ho et al. teaches said MTF value is configured to represent an imaging quality of said lens (e.g. a reproducibility ratio of said lens, paragraph 0045), wherein said MTF value corresponding to said image needs to be calculated and said MTF value is checked to determine if said MTF value is greater than a standard based on a MTF testing chart (chart unit, 2, paragraphs 0045 and 0046), wherein if said MTF value is greater than or equal to said standard, said position of said lens is fixed, and that if said MTF value is lower than said standard, said position of said lens is adjusted to capture another image for calibration again (see paragraphs 0045, 0046, 0056 and 0072-0077).

	Consider claim 14, and as applied to claim 12 above, Watanabe further teaches that said optical structural member (18, 19, 20) has at least one adjustment channel adapted to communicate said internal space of said optical structural member (18, 19, 20) with an external environment (e.g. the channel between the inner peripheral surface 38a and outer peripheral surface 23a in figure 2, paragraph 0032), and said lens (31) is arranged in said internal space of the optical structural member (18, 19, 20) corresponding to said adjustment channel (see figure 2), so that at least one position of said lens (31) in said internal space of said optical structural member (18, 19, 20) is able to be adjusted through said adjustment channel (i.e. via movable work holder, 53, paragraphs 0043 and 0044).

	Consider claim 15, and as applied to claim 13 above, Watanabe further teaches that said optical structural member (18, 19, 20) has at least one adjustment channel adapted to communicate said internal space of said optical structural member (18, 19, 20) with an external environment (e.g. the channel between the inner peripheral surface 38a and outer peripheral surface 23a in figure 2, paragraph 0032), and said lens (31) is arranged in said internal space of the optical structural member (18, 19, 20) corresponding to said adjustment channel (see figure 2), so that at least one position of said lens (31) in said internal space of said optical structural member (18, 19, 20) is able to be adjusted through said adjustment channel (i.e. via movable work holder, 53, paragraphs 0043 and 0044).

	Consider claim 18, and as applied to claim 14 above, Watanabe further teaches that after said lens (31) of said adjustable optical lens is adjusted in position, an adhesive (adhesive, 41) is applied to fix said lens (31) in said optical structural member, wherein said adjustment channel is sealed by said adhesive after the calibration (see figure 2, paragraphs 0039 and 0046).

	Consider claim 19, and as applied to claim 12 above, Watanabe further teaches that one of said lenses in said internal space of said optical structural member is arranged adjustable (The eighth lens group (31) is able to be adjusted in X, Y, Z and tilt directions, paragraphs 0044 and 0047.) while another said lens is fixed in position in said internal space of said optical structural member (“The optical lenses need to be fixed to their respective holding barrels such that an optical axis of each lens coincides.” paragraph 0002).

	Consider claim 20, and as applied to claim 12 above, Watanabe further teaches that all of said lenses in said internal space of said optical structural member are arranged in adjustable manner (The positions of the first through eighth lens groups (24-31) are adjustably arranged so as to be aligned through a centering operation, paragraphs 0044 and 0045.  The position of the eighth lens group (31) is adjusted with respect to the positions of the first to seventh lens groups (24-30), and vice versa.).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Watanabe and Ho et al. as applied to claim 12 above, and further in view of Takase et al. (US 2014/0204476).

	Consider claims 16 and 17, and as applied to claim 12 above, the combination of Watanabe and Ho et al. does not explicitly teach an aperture member which is installed on top of said optical structural member and aligned with said lenses along a photosensitive path and is adapted to be adjustably arranged, wherein a position of said aperture member is arranged, with respect to said optical structural member, to be adjusted in at least one direction.
	Takase et al. similarly teaches an adjustable optical lens (figure 1), comprising an optical structural member (holding frame, 22, paragraph 0033) and two or more lenses (11-15, figure 1, paragraph 0030), wherein said lenses (11-15) are spacedly preassembled in an internal space of said optical structural member (22) along an axial direction of said optical structural member (see figure 1), wherein one or more positions of at least one of said lenses (first lens, 11) in said internal space of said optical structural member (22) is adjustable for calibration (The position of the first lens (11) is adjusted in a direction orthogonal to the optical axis, paragraphs 0049, 0061 and 0067.).
	However, Takase et al. additionally teaches an aperture member (first light shielding film, 16, figure 1) which is installed on top of said optical structural member (22, see figure 1, paragraph 0037) and aligned with said lenses along a photosensitive path (see figure 1, paragraph 0037) and is adapted to be adjustably arranged (“the position of the first light shielding film 16 is adjusted such that the optical axis of the first lens 11 is coincident with the center of the aperture 16a of the first light shielding film 16”, paragraph 0069), wherein a position of said aperture member (16) is arranged, with respect to said optical structural member (22), to be adjusted in at least one direction (“the position of the first light shielding film 16 is adjusted such that the optical axis of the first lens 11 is coincident with the center of the aperture 16a of the first light shielding film 16”, see paragraph 0069).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the adjustable optical lens taught by the combination of Watanabe and Ho et al. have an aperture member installed thereon as taught by Takase et al. for the benefit of restricting undesired light form being incident on the at least one lens (Takase et al., paragraph 0011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,928,605 in view of Watanabe (US 2007/0121222). 

	Consider claim 12, claim 1 of US 10,928,605 teaches (in parentheses):
	An adjustable optical lens of a camera module comprising an optical sensor, comprising: (An adjustable optical lens of a camera module comprising an optical sensor, comprising:)
	an optical structural member having an internal space along an axial direction thereof (an optical structural member having an internal space along an axial direction thereof); and 
	two or more lenses, wherein said lenses are spacedly preassembled in said internal space of said optical structural member, wherein one or more positions of at least one of said two or more lenses in said internal space of said optical structural member is able to be adjusted in horizontal direction, vertical direction, tilt direction, and peripheral direction for calibration and measured to generate a MTF (Modulation Transfer Function) value by capturing an image through said lens and the optical sensor (two or more lenses, wherein said lenses are spacedly preassembled in said internal space of said optical structural member, wherein one or more positions of at least one of said lenses in said internal space of said optical structural member is adjustable in multiple directions selected from the group consisting of horizontal direction, vertical direction, tilt direction, and peripheral direction for calibration and measured to generate a MTF (Modulation Transfer Function) value by capturing an image through said lens and the optical sensor… said lens of said adjustable optical lens in said internal space of said optical structural member is able to be adjusted in horizontal direction, vertical direction, tilt direction, and peripheral direction).
	Claim 1 of US 10,928,605 does not explicitly teach that that said lenses are arranged along an axial direction of said optical structural member.
	Watanabe similarly teaches a lens barrel (16, figure 2) used in a digital camera (see paragraphs 0051 and 0002) comprising an optical structural member (i.e. the first holding barrel (18), the second holding barrel (19) and third holding barrel (20) of the lens barrel (16), figure 2, paragraph 0029) having an internal space along an axial direction thereof (see figure 2, paragraphs 0029-0032), and two or more lenses (e.g. lens groups 24 to 31, figure 2, paragraphs 0029-0032), wherein said lenses (24-31) are spacedly preassembled in said internal space of said optical structural member (18, 19, 20), wherein one or more positions of at least one of said two or more lenses in said internal space of said optical structural member (18, 19, 20) is able to be adjusted in horizontal direction, vertical direction, tilt direction, and peripheral direction for calibration (The eighth lens group (31) is able to be adjusted in X, Y, Z and tilt directions, paragraphs 0044 and 0047.). 
	However, Watanabe additionally teaches that the lenses are arranged along an axial direction of said optical structural member (see figure 2, paragraphs 0029-0032, 0044 and 0045).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the lenses and optical structural member taught by claim 1 of US 10,928,605 be axially arranged as taught by Watanabe for the benefit of enabling a clear optical image to be obtained (Watanabe, paragraph 0045).

	Consider claim 13, claim 1 of US 10,928,605 further teaches (in parentheses):
	said MTF value is configured to represent an imaging quality of said lens, wherein said MTF value corresponding to said image needs to be calculated and said MTF value is checked to determine if said MTF value is greater than a standard based on a MTF testing chart, wherein if said MTF value is greater than or equal to said standard, said position of said lens is fixed, and that if said MTF value is lower than said standard, said position of said lens is adjusted to capture another image for calibration again, wherein a center axis line of said adjustable optical lens and a center axis line of the optical sensor are coincided by adjusting said at least one of said lenses in said internal space of said optical structural member, and said adjustable optical lens and the optical sensor are packaged to fix a relative position between said lenses and the optical sensor (said MTF value is configured to represent an imaging quality of said lens, wherein said MTF value corresponding to said image needs to be calculated and said MTF value is checked to determine if said MTF value is greater than a standard based on a MTF testing chart, wherein if said MTF value is greater than or equal to said standard, said position of said lens is fixed, and that if said MTF value is lower than said standard, said position of said lens is adjusted to capture another image for calibration again, wherein a center axis line of said adjustable optical lens and a center axis line of the optical sensor are coincided by adjusting said at least one of said lenses in said internal space of said optical structural member, and said adjustable optical lens and the optical sensor are packaged to fix a relative position between said lenses and the optical sensor).

	Consider claim 14, claim 1 of US 10,928,605 further teaches (in parentheses):
	said optical structural member has at least one adjustment channel adapted to communicate said internal space of said optical structural member with an external environment (and at least one adjustment channel adapted to communicate said internal space with an external environment), and said lens is arranged in said internal space of the optical structural member corresponding to said adjustment channel, so that at least one position of said lens in said internal space of said optical structural member is able to be adjusted through said adjustment channel (said two or more lens is arranged in said internal space of the optical structural member corresponding to said adjustment channel, so that at least one position of said two or more lens in said internal space of said optical structural member is able to be adjusted through said adjustment channel).

	Consider claim 15, claim 1 of US 10,928,605 further teaches (in parentheses):
	said optical structural member has at least one adjustment channel adapted to communicate said internal space of said optical structural member with an external environment (and at least one adjustment channel adapted to communicate said internal space with an external environment), and said lens is arranged in said internal space of the optical structural member corresponding to said adjustment channel, so that at least one position of said lens in said internal space of said optical structural member is able to be adjusted through said adjustment channel (said two or more lens is arranged in said internal space of the optical structural member corresponding to said adjustment channel, so that at least one position of said two or more lens in said internal space of said optical structural member is able to be adjusted through said adjustment channel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696